*132The opinion of the court was delivered by
Hoyt, J.
-Appellants by this appeal seek to reverse a judgment alleged to have been irregularly entered against them as upon their default. The record shows that no motion was made in the court below to set aside the judgment, and such being the case this court will not enter into an investigation of the merits of the question as to whether or not such judgment was in fact irregularly entered; as, in our opinion, the appellants should have sought a remedy against such judgment by motion or otherwise in the court below before coming here. As we refuse to enter into an investigation of the merits, we shall not affirm the judgment of the court below but will simply dismiss the appeal so that the rights of the appellants to move against the judgment in the lower court shall not be interfered with.
Dunbar, C. J., and Scott and Stiles, JJ., concur.
Anders, J., not sitting.